Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143871(52)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 143871                             Brian K. Zahra,
  In re R.G. BRINKER IV, Minor.                                     COA: 302305                                       Justices
                                                                    Crawford CC Family Division
                                                                    LC No. 09-003712-NA
  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  23, 2011 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2012                    _________________________________________
         d0110                                                                 Clerk